247 F.3d 1191 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Felix GALLEGO, a.k.a. Ica, Evelio Rizo Sr., Lazaro Gallego Jr., a.k.a. Gamba, Abel Rizo, Defendants-Appellants.
No. 97-5293.
United States Court of Appeals, Eleventh Circuit.
April 13, 2001.April 25, 2001.

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeals from the United States District Court for the Southern District of  Florida. (No. 96-00075-CR-SH), Shelby Highsmith, Judge.
Before TJOFLAT, HILL and POLITZ*, Circuit Judges.
TJOFLAT, Circuit Judge:


1
This case is an appeal by members of a drug conspiracy. Although the appellants  raise a host of issues on appeal,1 the only claim that merits discussion are  that their sentences violate Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct.  2348, 147 L.Ed.2d 435 (2000). We affirm the convictions and sentences.

I.

2
Four appellants are before us in the instant appeal: Felix Gallego ("Felix"),  Lazaro Gallego Jr. ("Lazaro"), Abel Rizo ("Abel"), and Evelio Rizo Sr. ("Rizo  Sr.").2 The appellants were indicted by a Southern District of Florida grand  jury on October 9, 1996, on charges of conspiracy, possession of cocaine,  robbery, and firearms violations.3 The indictment was sealed by order of the  court.


3
The appellants were allegedly members of a group, comprised of more than fifteen  individuals, that carried out home invasions and robberies to obtain money,  drugs, and other valuable items from persons believed to be drug traffickers.  Such robberies are generally known as "rip-offs." The usual modus operandi was  for a member of the group (the "santo") to obtain information about other  individuals who sold narcotics. (The santo would receive a larger portion of the  robbery proceeds for his role in the offense.) The santo would report the  information to Rizo Sr. and his son Evelio Rizo Jr. ("Evelito"). Next, the santo  would make a couple of small, controlled drug purchases from the targeted victim  while other members were conducting surveillance to obtain information about  where the victim kept the drugs and drug proceeds (the "stash-house"). Once the  stash-house was identified, members would conduct the rip-off by posing as  police officers and forcibly robbing the victims by raiding the stash-house,  often at gunpoint. Proceeds of the rip-off were taken back to the Rizos' home in  Hialeah, Florida, where Evelito and Rizo Sr. would tally the robbery proceeds  and distribute them to members of the group. If any member of the group was  arrested, the group would post bond and hire counsel to ensure that the member  would not cooperate with authorities and would not provide incriminating  information about the group.


4
Abel and Rizo Sr. were arrested on June 3 and July 10, 1996, respectively,  pursuant to the first superseding indictment. On November 15, 1996, they entered  pleas of not guilty to the charges in the second superseding indictment. Felix  was arrested on October 29, 1996, and Lazaro was arrested on November 6, 1996.  They also pleaded not guilty. The four appellants went to trial, along with two  others.4 A jury found the appellants guilty as charged (except Rizo Sr., who was  acquitted on Count Eleven, a possession count). The district court subsequently  dismissed Counts Six and Ten (firearms counts) against Rizo Sr., pursuant to  Fed.R.Crim.P. 29.5 The court denied all other motions by the appellants for  acquittals or new trials. Thereafter, the court imposed the following sentences:  Abel received 468 months' imprisonment, Felix received 324 months' imprisonment,  and Lazaro and Rizo Sr. each received life imprisonment. Each appellant also was  sentenced to five years' supervised release.

II.

5
The appellants contend that their sentences violate Apprendi v. New Jersey, 530  U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). They did not raise timely  constitutional objections on the Apprendi issues,6 and we therefore review their  Apprendi claims for plain error. See United States v. Candelario, 240 F.3d 1300,  1303-06 (11th Cir.2001). The four prongs of plain error review are: (1) there  must be error; (2) the error must be plain; (3) the error must affect the  appellant's substantial rights; and (4) the error must "seriously affect[ ] the  fairness, integrity, or public reputation of judicial proceedings." Johnson v.  United States, 520 U.S. 461, 467, 117 S.Ct. 1544, 1549, 137 L.Ed.2d 718 (1997);  see also Fed.R.Crim.P. 52(b); United States v. Swatzie, 228 F.3d 1278, 1281  (11th Cir.2000). Before we may correct an error that was not timely raised, all  four prongs must be satisfied. See Candelario, 240 F.3d at 1309.

A.

6
Abel received concurrent sentences of 168 months' imprisonment on Count One  (conspiracy to possess and distribute cocaine, in violation of 21 U.S.C.  846)  and Count Two (possession of cocaine, with intent to distribute, in violation of  21 U.S.C.  841(a)(1) and 18 U.S.C.  2). He also received concurrent terms of  five years' supervised release on these counts.7


7
The Supreme Court established in Apprendi, 120 S.Ct. at 2362-63, that "any fact  [other than a prior conviction] that increases the penalty for a crime beyond  the prescribed statutory maximum must be submitted to a jury, and proved beyond  a reasonable doubt." Applying Apprendi 's constitutional principle to drug cases  proceeding under 21 U.S.C.  841, we have held that the quantity of drugs must  be charged in the indictment and proven to a jury beyond a reasonable doubt if a  defendant is to be sentenced under a penalty provision of 21 U.S.C.  841 (such  as section 841(b)(1)(A) or section 841(b)(1)(B)) that contains a quantity  amount. United States v. Rogers, 228 F.3d 1318, 1327 (11th Cir.2000). If an  indictment contains no allegation of drug quantity and the jury convicts but  fails to make a quantity determination, a defendant is subject to the penalties  prescribed in 21 U.S.C.  841(b)(1)(C), which requires a sentence of not more  than twenty years' imprisonment for possession of an unspecified quantity of  cocaine.8 Id. at 1327.


8
We have held, however, that "there is no error, plain or otherwise, under  Apprendi where the term of imprisonment is within the statutory maximum set  forth in  841(b)(1)(C) for a cocaine offense without regard to drug quantity."  United States v. Gerrow, 232 F.3d 831, 834 (11th Cir.2000); cf. Candelario, 240  F.3d at 1306 ("[T]here is an error if the defendant's sentence exceeds the  maximum sentence allowed by a statute without regard to quantity."). In the  instant case, Abel's sentences of 168 months' imprisonment on Counts One and Two  fall below the twenty year maximum prescribed by section 841(b)(1)(C). There is  therefore no error under Apprendi.9

B.

9
Count One of the indictment charged Felix with conspiracy to possess and  distribute cocaine, in violation of 21 U.S.C.  846. The jury convicted Felix  and the district court sentenced him, pursuant to 21 U.S.C.  841(b)(1)(A), to a  term of 324 months' imprisonment and five years' supervised release on Count  One.10


10
Felix satisfies the first two prongs of plain error review. His sentence of 324  months' imprisonment exceeds the maximum of twenty years' imprisonment  prescribed by section 841(b)(1)(C). This error is plain. See Candelario, 240  F.3d at 1309 (holding that an Apprendi error in a drug case is plain on direct  appeal).


11
Felix fails, however, to satisfy the third prong of plain error review because  he is unable to carry his burden of demonstrating that the error affected his  substantial rights. As he admitted in an objection to the Pre-Sentence  Investigation Report ("PSI") and at the sentencing hearing, Felix personally  possessed four kilograms of cocaine during a rip-off in October 1993.11  Therefore, a minimum quantity of four kilograms was not in controversy. Four  kilograms of cocaine exceeds the threshold amount necessary for sentencing under  21 U.S.C.  841(b)(1)(B), which requires a finding of at least 500 grams of  cocaine. Because section 841(b)(1)(B) prescribes a sentencing range of five to  forty years' imprisonment, and because Felix's sentence of 324 months'  imprisonment is less than forty years, we find that Felix's substantial rights  were not violated by the error in his sentencing.12 See United States v. Pease,  240 F.3d 938, 944 (11th Cir.2001). We need not visit the fourth prong of plain  error review since Felix has not satisfied the third prong. See Candelario, 240  F.3d at 1312.

C.

12
Lazaro was sentenced on Count One (conspiracy to possess and distribute cocaine,  in violation of 21 U.S.C.  846) and Count Sixteen (possession of cocaine, with  intent to distribute, in violation of 21 U.S.C.  841(a)(1) and 18 U.S.C.  2)  to concurrent life sentences.13 Concurrent terms of five years' supervised  release were also set for these counts.


13
Lazaro satisfies the first two prongs of plain error review. His sentences of  life imprisonment exceed the maximum of twenty years' imprisonment prescribed by  21 U.S.C.  841(b)(1)(C), and the error is plain.


14
Lazaro fails to satisfy the third prong of plain error review-his substantial  rights were not affected. Count Sixteen was based on a rip-off that occurred on  December 31, 1994. The only testimony at trial relating to an amount involved in  the rip-off was that 326 kilograms of cocaine were obtained. Of these 326  kilograms, Lazaro personally received twenty-five kilograms for his active role  in the rip-off.14 Lazaro did not object to or contest this amount at trial, and  he did not put on any contrary testimony (either at trial or at sentencing) as  to a different amount.15 Given the undisputed testimony that 326 kilograms of  cocaine were involved in Count Sixteen, we find that there was no way the jury  could convict on Count Sixteen and yet determine that the quantity involved was  less than five kilograms of cocaine. 21 U.S.C.  841(b)(1)(A) authorizes a  sentence of ten years to life imprisonment for possession of five kilograms or  more of cocaine. Because the jury must have found at least five kilograms on  Count Sixteen, Lazaro's substantial rights were not affected by a sentence of  life imprisonment on Count Sixteen, pursuant to section 841(b)(1)(A). See United  States v. Wims, 207 F.3d 661, No. 98-3684 (11th Cir.2001).


15
Neither were Lazaro's substantial rights affected by a sentence of life  imprisonment on Count One (conspiracy). The jury's conviction on Count Sixteen  necessarily subsumes the conviction on Count One for Apprendi review purposes,  for the possession which constituted Count Sixteen was a part of the  conspiracy.16 Therefore, a finding of at least five kilograms on Count Sixteen  suffices as a finding of at least five kilograms on Count One. Lazaro's  substantial rights were thus not affected by a sentence of life imprisonment on  Count One, pursuant to section 841(b)(1)(A).17


16
Because Lazaro fails to satisfy the third prong of plain error review, we need  not visit the fourth prong.

D.
1.

17
Rizo Sr. was sentenced to a term of life imprisonment on Count One (conspiracy  to possess and distribute cocaine, in violation of 21 U.S.C.  846). The court  also imposed a term of five years' supervised release for Count One.18


18
Rizo Sr. satisfies the first two prongs of plain error review. His sentence of  life imprisonment exceeds the maximum of twenty years' imprisonment prescribed  by 21 U.S.C.  841(b)(1)(C). This error is plain.


19
Rizo Sr. fails, however, to satisfy the third prong of plain error review, for  his substantial rights were not affected by the error. The indictment charged,  as the first overt act in furtherance of the conspiracy, that Rizo Sr. drove a  car "containing ten (10) packages of cocaine wrapped in duct tape" in Salem  County, New Jersey on June 25, 1987. The ten packages each contained one  kilogram of cocaine. Rizo Sr. pleaded guilty in New Jersey state court to  possession of these ten kilograms of cocaine, which were confiscated in a  traffic stop. Counsel for Rizo Sr. conceded at closing argument, "[The  prosecutor] is right, there is no question but that [Rizo Sr.] had the ten  kilograms of cocaine, he pled guilty to possessing the ten kilograms of  cocaine." Because these ten kilograms of cocaine from the New Jersey conviction  constituted part of the conspiracy charged in Count One, the jury necessarily  found more than five kilograms of cocaine in connection with Count One. 21  U.S.C.  841(b)(1)(A), which authorizes a sentence of ten years to life  imprisonment, requires a finding of at least five kilograms of cocaine. Because  the jury found that more than five kilograms of cocaine were involved in Count  One, Rizo Sr.'s substantial rights were not affected by a sentence of life  imprisonment.19


20
Because Rizo Sr.'s substantial rights were not affected by the error in his  sentencing, we need not address the fourth prong of plain error review.20

2.

21
Rizo Sr. also asserts that Apprendi requires the jury to determine whether he  was a leader or organizer for purposes of sentencing. Because we have held that  Apprendi does not apply to relevant conduct under the Guidelines, United States  v. Maldenaldo Sanchez, 242 F.3d 1294, 1299 (11th Cir.2001), we hold that there  was no Apprendi error in the district court's failure to require the jury to  determine whether Rizo Sr. was a leader or organizer.21 See United States v.  Jackson, 240 F.3d 1245, 1249 (10th Cir.2001) (holding that Apprendi does not  alter a district court's ability to adjust a defendant's offense level for role  in the offense, pursuant to U.S.S.G.  3B1.1); United States v. Caba, 241 F.3d  98, 101 (1st Cir.2001) (same).

III.

22
The appellants raise a number of other issues, all of which fail.22 Because  there was no error in the appellants' convictions, and because any errors in  their sentencing did not affect their substantial rights, the convictions and  sentences are


23
AFFIRMED.


24
HILL, Circuit Judge, concurs in the result.



NOTES:


*
  Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by  designation.


1
  We grant Evelio Rizo Sr.'s Motion to Adopt Issues of Co- Appellants, filed  August 16, 1999.


2
  Felix and Lazaro are brothers. Abel is the son of Rizo Sr.


3
  The October 9 indictment was a second superseding indictment. The first  indictment was handed down on January 24, 1996, and a superseding indictment  followed on May 31, 1996. None of the appellants was charged in the first  indictment, and, of the appellants, only Abel and Rizo Sr. were charged in the  first superseding indictment. We refer to the second superseding indictment  throughout simply as "the indictment." This second superseding indictment  charged fifteen individuals in seventeen counts. It charged the appellants as  follows:
Count One-Conspiracy to possess cocaine, with intent to distribute, from June 25,  1987 to March 1995, in violation of 21 U.S.C.  841(a)(1) and 18 U.S.C.  2, all  in violation of 21 U.S.C.  846 (Abel, Felix, Lazaro, and Rizo Sr.);
Count Two-Possession of cocaine, with intent to distribute, on June 29, 1992, in  violation of 21 U.S.C.  841(a)(1) and 18 U.S.C.  2 (Abel);
Count Three-Obstruction or delay of commerce by robbery ("Hobbs Act robbery") on  June 29, 1992, in violation of 18 U.S.C.  1951(a) and 2 (Abel);
Count Four-Using and carrying a firearm during the commission of a crime of  violence and drug trafficking crime on June 29, 1992, in violation of 18 U.S.C.   924(c) and 2 (Abel);
Count Five-Attempted Hobbs Act robbery on February 20, 1993, in violation of 18  U.S.C.  1951(a) and 2 (Felix and Rizo Sr.);
Count Six-Using and carrying a firearm during the commission of a crime of  violence and drug trafficking crime on February 20, 1993, in violation of 18  U.S.C.  924(c) and 2 (Felix and Rizo Sr.);
Count Seven-Hobbs Act robbery in late 1992 or early 1993, in violation of 18  U.S.C.  1951(a) and 2 (Lazaro);
Count Eight-Attempted Hobbs Act robbery on April 30, 1993, in violation of 18  U.S.C.  1951(a) and 2 (Abel, Felix, Lazaro, and Rizo Sr.);
Count Nine-Attempted Hobbs Act robbery on November 24, 1993, in violation of 18  U.S.C.  1951(a) and 2 (Abel and Rizo Sr.);
Count Ten-Using and carrying a firearm during the commission of a crime of  violence and drug trafficking crime on November 24, 1993, in violation of 18  U.S.C.  924(c) and 2 (Abel and Rizo Sr.);
Count Eleven-Possession of cocaine, with intent to distribute, in March 1994, in  violation of 21 U.S.C.  841(a)(1) and 18 U.S.C.  2 (Rizo Sr.);
Count Fourteen-Hobbs Act robbery on November 9, 1994, in violation of 18 U.S.C.   1951(a) and 2 (Rizo Sr.);
Count Sixteen-Possession of cocaine, with intent to distribute, on December 31,  1994, in violation of 21 U.S.C.  841(a)(1) and 18 U.S.C.  2 (Lazaro). Because the other eleven individuals named in the indictment are not before us,  we address neither those individuals nor any counts of the indictment charging  only those individuals.


4
  Jerry Dean Crespo and Leonardo Cuellar went to trial with the appellants. Crespo  was convicted of Counts One and Sixteen; Cuellar was convicted of Counts One,  Five, Six, Eight, Nine, Ten, Fourteen, and Fifteen (attempted Hobbs Act robbery  on November 25, 1994). Crespo and Cuellar initially took appeals with the  appellants, but subsequently dropped their appeals. Of the remaining nine members of the fifteen indicted conspirators, three  entered guilty pleas before trial, two were arrested after the trial, and four  (including Evelito) are fugitives.


5
  Rule 29 provides that the district court "shall order the entry of judgment of  acquittal ... if the evidence is insufficient to sustain a conviction."  Fed.R.Crim.P. 29(a). The court had reserved decision on Rizo Sr.'s motion for  judgment of acquittal until after the jury verdict, pursuant to Fed.R.Crim.P.  29(b).


6
  None of the four appellants raised a constitutional objection at or before  sentencing based on the requirement that the jury must determine the quantity of  drugs beyond a reasonable doubt. See generally United States v. Candelario, 240  F.3d 1300 (11th Cir.2001).


7
  Abel was sentenced at an offense level of 35 and a criminal history category of  I. His sentences, when cumulated, mandated 468 months' imprisonment. In addition  to the concurrent terms of 168 months' imprisonment for Counts One and Two, Abel  received 60 months' imprisonment on each of Counts Three, Eight, and Nine; 60  months' imprisonment on Count Four; and 240 months' imprisonment on Count Ten.  The sentences for Counts One, Two, Three, Eight, and Nine were to run  concurrently; the sentences for Counts Four and Ten were to run consecutively to  each other and consecutive to the concurrent sentences on the other counts.  (Counts Four and Ten were firearm counts, which meant the sentences on those  counts had to be imposed consecutively, pursuant to 18 U.S.C.  924(c)(1)(D)(ii)  and U.S.S.G.  5G1.2.) Terms of three years' supervised release were imposed on  each of Counts Three, Four, Eight, Nine, and Ten; all supervised release terms  were to run concurrently.


8
  21 U.S.C.  841(b)(1)(C) reads, in pertinent part: In the case of a controlled substance in schedule I or II except as provided in  subparagraphs (A), (B), and (D), such person shall be sentenced to a term of  imprisonment of not more than 20 years .... [and if] any person commits such a  violation after a prior conviction for a felony drug offense has become final,  such person shall be sentenced to a term of imprisonment of not more than 30  years.... Cocaine is a schedule II drug. 21 U.S.C.  812, Schedule II. 21 U.S.C.   841(b)(1)(A) provides a penalty of ten years to life imprisonment for possession  of at least 5 kilograms of cocaine. 21 U.S.C.  841(b)(1)(B) provides a penalty  of five to forty years' imprisonment for possession of at least 500 grams, but  less than 5 kilograms, of cocaine.


9
  21 U.S.C.  841(b)(1)(C) requires a supervised release term of "at least 3 years  in addition to such term of imprisonment." Abel's sentences of five years'  supervised release on Counts One and Two are not plain error. See Gerrow, 232  F.3d at 835 (holding that a term of more than three years' supervised release  under 21 U.S.C.  841(b)(1)(C) does not meet the "plain" requirement of plain  error review, but declining to decide whether 18 U.S.C.  3583 provides the  maximum term of supervised release for a defendant sentenced under 21 U.S.C.   841(b)(1)(C)); see also United States v. Pratt, 239 F.3d 640, 646-48 (4th  Cir.2001) (holding that a sentence of five years' supervised release under 21  U.S.C.  841(b)(1)(C) is not error at all, because section 841(b)(1)(C) provides  for "at least 3 years" of supervised release and 18 U.S.C.  3583 does not  provide otherwise); United States v. Heckard, 238 F.3d 1222, 1236-37 (10th  Cir.2001) (same); United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th  Cir.2000) (same). But see United States v. Meshack, 225 F.3d 556, 578 (5th  Cir.2000) (holding that 18 U.S.C.  3583 limits a sentence of supervised release  imposed under 21 U.S.C.  841(b)(1)(C) to a term of three years).


10
  Felix was also sentenced to 240 months' imprisonment on Counts Five and Eight  and 60 months imprisonment on Count Six. The terms of imprisonment were to be  served concurrently on all except Count Six, which was a consecutive sentence.  (Count Six was a firearm count, which meant that the sentence on that count had  to be imposed consecutively, pursuant to 18 U.S.C.  924(c)(1)(D)(ii) and  U.S.S.G.  5G1.2.) This meant that Felix's sentences combined to total 384  months' imprisonment. The district court sentenced Felix based on an offense  level of 40 and a criminal history category of I. Supervised release terms of  three years were set as to Counts Five, Six, and Eight. All supervised release  terms were to run concurrently.


11
  At trial, Jorge Gonzalez (a co-conspirator who had pleaded guilty) testified  that Felix was in actual possession of four kilograms of cocaine during this  rip-off. He further testified that an additional fifty kilograms of cocaine were  obtained during the rip-off. Felix only conceded possession of four kilograms of  cocaine, and we therefore rely upon that number. (Felix stated in his objections  to the PSI and at sentencing that his base offense level should be calculated on  the basis of four kilograms of cocaine. The defense arrived at this amount  because it was the lowest quantity that Felix was "alleged to have personally  possessed" (emphasis added).)


12
  21 U.S.C.  841(b)(1)(B) requires a supervised release term of "at least 4 years  in addition to such term of imprisonment." Felix's sentence of five years'  supervised release on Count One is not plain error. See Gerrow, 232 F.3d at 835.


13
  Lazaro was also sentenced on Counts Seven and Eight to concurrent terms of 240  months' imprisonment; these sentences were to run concurrently with the life  sentences on Counts One and Sixteen. Concurrent three year terms of supervised  release were set as to Counts Seven and Eight. The district court sentenced  Lazaro based on an offense level of 44 and a criminal history category of III.


14
  This testimony came from Jorge Gonzalez. See supra note 11. Gonzalez testified  that he was present during this rip-off and then testified as to the quantity  involved. Additionally, Carlos Gustavo De La Teja (another co-conspirator who  had pleaded guilty) testified for the prosecution that the amount was 325  kilograms, and that Lazaro received 25 kilograms as his share of the rip-off. He  further testified that Lazaro and Jerry Dean Crespo (a co-defendant) sold him 14  kilograms that they had received from the rip-off.


15
  Lazaro did object to the attribution of 326 kilograms to him from the rip-off at  issue, but he based his objection solely on the unreliability of the witnesses  who testified as to drug quantity. He did not offer any contrary testimony on  quantity. Rather, Lazaro only put on alibi testimony by four defense witnesses  (including Lazaro himself). The alibi was that Lazaro was at a New Year's Eve  party the entire evening (from 6:00 P.M. to 2:00 A.M.), which would have  rendered it impossible for him to be involved in the rip-off.


16
  Count Sixteen was listed as overt act number 33 in Count One of the indictment.  Further, Count One alleged that on December 31, 1994, Lazaro (and others)  possessed 326 kilograms of cocaine in the robbery as part of the conspiracy.  Count One also alleged, as overt act number 36, that Lazaro and Jerry Dean  Crespo delivered approximately 13 kilograms of cocaine to Carlos Gustavo De La  Teja. See supra note 14.


17
  Because we find that sentencing under section 841(b)(1)(A) was proper, we hold  that Lazaro's terms of five years' supervised release are proper. See 21 U.S.C.   841(b)(1)(A) (requiring that the court impose "at least 5 years" of supervised  release when a defendant possesses five or more kilograms of cocaine).


18
  The district court also imposed sentences of 240 months' imprisonment on Counts  Five, Eight, Nine, and Fourteen; all sentences were to run concurrently.  Sentences of three years' supervised release were imposed on each of these other  five counts; all supervised released terms were to run concurrently. Rizo Sr.'s  offense level was 46 and his criminal history category was I.


19
  We would affirm Rizo Sr.'s sentence even if this ten kilogram quantity were not  a part of the conspiracy. Although more than 150 kilograms of cocaine were  attributed to Rizo Sr. at sentencing as part of the relevant conduct, none of  the other counts for which he was convicted carried drug quantities as necessary  components of the jury's verdict. Therefore, without the ten kilogram amount  that we have deemed a necessary part of Count One, the district court could have  properly sentenced Rizo Sr. to a maximum of only twenty years' imprisonment on  Count One. However, this would not be grounds for reversal, notwithstanding the  court's imposition of a life sentence, because the error would not have affected  Rizo Sr.'s substantial rights. This is because, on remand, the district court  would be obligated under the Sentencing Guidelines to sentence Rizo Sr. to a  combined term of imprisonment that comports with his "total punishment."  U.S.S.G.  5G1.2 ("Sentencing on Multiple Counts of Conviction"). ("Total  punishment" is the "combined length of the sentences," which is "determined by  the adjusted combined offense level." U.S.S.G.  5G1.2, Commentary.) If the  maximum sentence for Count One was twenty years, consistent with 21 U.S.C.   841(b)(1)(C), then the district court would have to fashion Rizo Sr.'s sentences  consecutively (rather than concurrently) until it could produce a "combined  sentence equal to the total punishment." U.S.S.G.  5G1.2(d). Rizo Sr.'s offense  level of 46 (and criminal history category of I) dictate mandatory life  imprisonment, thereby requiring the district court to impose consecutive  sentences sufficient to equal life imprisonment. Because consecutive sentences  combining to equal life imprisonment are effectively the same as one sentence of  life imprisonment (served with some lesser, concurrent sentences), Rizo Sr.'s  substantial rights would not be affected if we affirmed the sentence on Count  One. See United States v. Sturgis, 238 F.3d 956, 960-61 (8th Cir.2001) (holding  that there was not plain error, notwithstanding Apprendi, in a sentence that  exceeded the statutory maximum without regard to drug quantity due to a lack of  "prejudice," since the district court, on remand, would have to impose the same  "total punishment" through imposing consecutive sentences pursuant to U.S.S.G.   5G1.2(d)); United States v. White, 238 F.3d 537, 543 (4th Cir.2001) (same);  United States v. Page, 232 F.3d 536, 544-45 (6th Cir.2000) (same).


20
  Because we find that sentencing under section 841(b)(1)(A) was proper, Rizo  Sr.'s term of five years' supervised release was also proper. See supra note 17.


21
  We also reject Rizo Sr.'s contention that the district court improperly adjusted  his offense level four levels for his role as a leader or organizer in the  offense, pursuant to U.S.S.G.  3B1.1(a). Given the overwhelming evidence of  Rizo Sr.'s coordination of the rip-off scheme, the district court's  determination that he was a leader or organizer was not clear error. See United  States v. Rodriguez De Varon, 175 F.3d 930, 938 (11th Cir.1999) (en banc).


22
  The appellants waived the issue of the district court's need to recuse itself by  failing to raise it at the first available opportunity. See Bivens Gardens  Office Bldg., Inc. v. Barnett Banks of Florida, Inc., 140 F.3d 898, 913 (11th  Cir.1998). Rizo Sr.'s contention that the district court failed to conduct an  adequate McLain hearing (United States v. McLain, 823 F.2d 1457 (11th Cir.1987))  regarding his lawyer's continuing representation fails because Rizo Sr. validly  waived his right to conflict-free counsel. The appellants' objections based upon  the sufficiency of the evidence fail because the evidence was not insufficient  as a matter of law and the evidence supported the convictions. The appellants'  contentions that the district court abused its discretion in various evidentiary  rulings at trial are meritless. Finally, there was no error in the Government's  closing argument, particularly since the allegedly prejudicial references were  merely rebuttal to inflammatory defense comments during closing.